Case 2:18-cv-00047-LGW-BWC Document 44 Filed 07/20/20 Page 1 of 6


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By CAsbell at 9:11 am, Jul 20, 2020
Case 2:18-cv-00047-LGW-BWC Document 44 Filed 07/20/20 Page 2 of 6
Case 2:18-cv-00047-LGW-BWC Document 44 Filed 07/20/20 Page 3 of 6
Case 2:18-cv-00047-LGW-BWC Document 44 Filed 07/20/20 Page 4 of 6
Case 2:18-cv-00047-LGW-BWC Document 44 Filed 07/20/20 Page 5 of 6
Case 2:18-cv-00047-LGW-BWC Document 44 Filed 07/20/20 Page 6 of 6
